FILED
                             NOT FOR PUBLICATION                           OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUISITO FORMALEJO MAGLAQUE,                      No. 10-72767

               Petitioner,                       Agency No. A073-419-221

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Luisito Formalejo Maglaque, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s denial of his motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny in part and dismiss in part the petition for review.

       In his opening brief, Maglaque does not address, and therefore has waived

any challenge to, the BIA’s dispositive determination that he failed to demonstrate

prejudice from former counsel’s alleged ineffective assistance. See Rizk v. Holder,

629 F.3d 1083, 1091 n. 3 (9th Cir. 2011) (a petitioner waives an issue by failing to

raise it in the opening brief).

       We lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen the proceedings. See Mejia-Hernandez v. Holder, 633

F.3d 818, 823-24 (9th Cir. 2011).

       Petitioner’s remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   10-72767